Citation Nr: 1728423	
Decision Date: 07/20/17    Archive Date: 07/27/17

DOCKET NO.  12-29 775	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1. Entitlement to an initial rating in excess of 10 percent for degenerative disc disease at L3-L4, L4-L5 and L5-S1 prior to February 9, 2015, and a rating in excess of 20 percent thereafter. 

2. Entitlement to an initial rating in excess of 10 percent for right knee instability.

3. Entitlement to an initial rating in excess of 10 percent for a right knee limitation of motion until April 9, 2009, a rating in excess of 10 percent from July 1, 2009 to October 20, 2014, and a rating in excess of 40 percent thereafter.


REPRESENTATION

Veteran represented by:	Disabled American Veterans




WITNESSES AT HEARING ON APPEAL

The Veteran and D.G.


ATTORNEY FOR THE BOARD

B. Lewis, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Navy from March 1994 to November 1998.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from September 2009, March 2010, October 2012 and October 2014 rating decisions from the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In July 2015, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge (VLJ) at the Houston, Texas RO. A copy of the hearing transcript has been associated with the claims file.

In a September 2009 rating decision, the Veteran was granted service connection for a right knee disability, status post open medial meniscus, effective March 17, 2009, and initially granted a 10 percent disability rating. See September 2009 Rating Decision. In the same rating decision, she was also granted service connection for degenerative disc disease at L3-L4, L4-L5 and L5-S1 initially rated as 0 percent disabling. She submitted a timely notice of disagreement (NOD) with this decision, arguing that she was entitled to higher initial ratings, and further indicating that she had undergone right knee arthroscopic surgery in April 2009. 

In a March 2010 rating decision, the RO granted a temporary 100 percent rating for the Veteran's right knee effective April 9, 2009 (the date of her surgery) and continuing through her period of convalescence, returning back to 10 percent, effective July 1, 2009. See March 2010 Rating Decision. She again submitted a timely NOD with the March 2010 rating decision challenging the 10 percent rating.

In October 2012, the RO issued a third rating decision granting a 10 percent rating for degenerative disc disease at L3-L4, L4-L5 and L5-S1 effective March 17, 2009, the date of service connection. See October 2012 Rating Decision. The RO also granted a 10 percent rating for right knee instability, effective March 17, 2009. On the same date the RO issued a Statement of the Case (SOC) continuing the initial 10 percent ratings for her right knee limitation of motion. The Veteran submitted a NOD and substantive appeal as to the 10 percent ratings assigned for her degenerative disc disease at L3-L4, L4-L5 and L5-S1, right knee limitation of motion and right knee instability. See October 2012 & January 2013 VA Form 9; see also November 2012 & January 2013 NOD. She perfected her appeal as to the initial rating for right knee instability by submitting a substantive appeal VA form 9 in January 2013 after the issuance of an SOC. 

During the pendency of her appeal, the Veteran indicated that her service connected right knee and low back disabilities had worsened, and she was afforded new VA examinations. The RO subsequently issued a rating decision in February 2015 increasing her rating for right knee limitation of motion to 40 percent disabling effective October 20, 2014, and continuing the 10 percent ratings for right knee instability and degenerative disc disease at L3-L4, L4-L5 and L5-S1. In a subsequent June 2016 rating decision, the RO increased the Veteran's rating for degenerative disc disease at L3-L4, L4-L5 and L5-S1 effective February 9, 2015. 

The claim was remanded by the Board in April 2015 and April 2016 for additional development. The case has been returned to the Board for further appellate action.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system. Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record, as well as the Veteran's Virtual VA paperless claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration. 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).

The Veteran's service-connected degenerative disc disease is rated under Diagnostic Code 5242 and is currently evaluated as 20 percent disabling. Her service-connected right knee instability and right knee limitation of motion are currently rated under Diagnostic Codes 5257 and 5261 and evaluated as 10 percent and 40 percent disabling, respectively.  Subsequent to the Veteran's most recent VA examination in May 2016, the Court, in Correia v. McDonald, 28 Vet. App. 158 (2016), held that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint. Thus, the Court's holding in Correia establishes additional requirements that must be met prior to finding that a VA examination is adequate.  

In the instant case, the Veteran's May 2016 back examination indicated that testing on weight-bearing was conducted but was silent as to testing for pain on nonweight-bearing. Additionally, there was no indication of whether testing was performed on active or passive motion. See May 2016 Thoracolumbar Spine Disability Benefits Questionnaire. Further, with regards to the Veteran's right knee condition, the examiner did test the Veteran's opposite joint (i.e. her left knee); however, testing was indicated only on weight-bearing, with no indication of testing for pain on nonweight-bearing, and no indication of whether testing was on active or passive motion. See May 2016 Knee and Lower Leg Conditions Disability Benefits Questionnaire. As the previous VA examination reports do not fully satisfy the requirements of Correia and 38 C.F.R. § 4.59, a new examination is necessary to decide the claims.

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the claims file all updated treatment records.

2. Schedule the Veteran for a VA examination by an appropriate examiner so as to determine the level of impairment due to her service-connected degenerative disc disease of the lumbar spine and right knee condition in accordance with Correia v. McDonald, 28 Vet. App. 158 (2016).

The Veteran's claims folder must be reviewed by the examiner in conjunction with the examination. 

The examiner should identify and completely describe all current symptomatology. The examiner should provide a detailed review of the Veteran's current complaints, as well as findings as to the nature, extent, and severity of symptoms caused by the Veteran's disability. 

All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail. 

a) The examination report must include ranges of motion of the lumbar spine and the right and left knees, with notations as to the degree of motion at which the Veteran experiences pain. 

b) The extent of any weakened movement, excess fatigability, and incoordination on use should also be described by the examiner. 

To the extent possible, the examiner should assess the additional functional impairment due to weakened movement, excess fatigability, or incoordination in terms of the degree of additional range of motion loss. 

c) The examiner should also express an opinion concerning whether there would be additional functional impairment on repeated use or during flare-ups of the lumbar spine and the right knee. 

To the extent possible, the examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss. 

d) The examiner should record the results of range of motion testing for pain on BOTH active and passive motion AND in weight-bearing and nonweight-bearing. 

With regards to the Veteran's right knee, if possible, the examiner should conduct range of motion measurements of the opposite undamaged joint (i.e. examine both knees), or state why such testing is not warranted or not feasible in light of Correia. 

Regarding the Veteran's back, if the lumbar spine cannot be tested on "weight-bearing," then the examiner must specifically indicate that such testing cannot be done.

3. After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the claim should be readjudicated based on the entirety of the evidence.

If the claim remains denied, the Veteran and her representative should be issued a supplemental statement of the case. An appropriate period of time should be allowed for response. Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




